1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 STATE OF NEW MEXICO,

 8          Plaintiff-Appellee,

 9 v.                                                                          NO. 29,970

10 FREDERICK WILLIAMS,

11          Defendant-Appellant.


12 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
13 Carl J. Butkus, District Judge

14 Gary K. King, Attorney General
15 Santa Fe, NM

16 for Appellee

17 Robert E. Tangora, L.L.C.
18 Robert E. Tangora
19 Santa Fe, NM

20 for Appellant

21                                 MEMORANDUM OPINION

22 BUSTAMANTE, Judge.
 1        Defendant appeals his convictions for attempt to commit armed robbery

 2 (firearm enhancement), conspiracy to commit armed robbery, aggravated assault

 3 (deadly weapon) (firearm enhancement), and conspiracy to commit aggravated assault

 4 (deadly weapon) (firearm enhancement). [MIO 1; RP 342] We proposed to affirm

 5 in a notice of proposed summary disposition, and pursuant to a number of extensions,

 6 Defendant has filed a timely memorandum in opposition. Remaining unpersuaded by

 7 Defendant’s memorandum, we affirm his convictions.

 8        Before addressing Defendant’s issues, we briefly set forth the underlying facts.

 9 Officers were called to investigate an attempted robbery at OutSource It, Inc. in which

10 shots were fired. [MIO 1-2; DS 3-4] The owner of the store, Mr. Klinger, told the

11 officers that two black males had entered the store, and one had pointed a gun at him,

12 demanded money and told Klinger not to reach for his own gun. [MIO 2; DS 4] One

13 suspect fired two shots at Klinger and missed; Klinger returned fire, and the suspects

14 ran out the door. [MIO 2; DS 4]

15        Stephanie Moya was parked across the street at the time of the robbery. [MIO

16 2] She told officers who interviewed her that she heard the shots and saw two black

17 men running from the store. [MIO 2; DS 4] She told them that she got a good look

18 at one of the men who ran directly toward her. [MIO 2; DS 4]




                                              2
 1        Officer Baca interviewed Moya and showed her a photo array which included

 2 Defendant’s photo. [MIO 3; DS 5, 8] In the affidavit in support of the criminal

 3 complaint and arrest warrant, Baca stated that Moya immediately pointed to

 4 Defendant, stating that she recognized him as the suspect running toward her with the

 5 gun. [MIO 3; DS 5, 8; RP 131] On the photographic identification form, Moya

 6 checked the box indicating that one photo resembled the offender, but she was not

 7 positive. [MIO 3] Other witnesses, including Klinger, were unable to positively

 8 identify the two black men. [MIO 2-3]

 9        While officers were investigating, a vehicle drove up with two men and one

10 woman inside (the “informants”). [MIO 2] The front passenger handed a piece of

11 paper resembling a business card to Officer Hopper. [MIO 2; DS 4] The informants

12 told Hopper that “these are the guys you are looking for” and drove away. [MIO 2;

13 DS 4] The card described a vehicle, including a license plate number, and described

14 the two men. [MIO 2; DS 4] The informants gave Hopper no identifying information

15 about themselves. [MIO 2; DS 4]

16        Hopper ran a registration check on the license plate number and learned the

17 vehicle was owned by Enterprise. [DS 4-5] He sent another officer to Enterprise who

18 learned that the vehicle had been leased by Defendant’s sister, Anastasia Williams.

19 [DS 5] Officers went to Ms. Williams’ residence and towed the vehicle. [DS 5] Ms.


                                             3
1 Williams told officers she had not used the vehicle that day, but she believed her

2 brother and her son had used the car along with a young girl she did not know. [MIO

3 2; DS 5]




                                           4
 1 Motion to Suppress Hopper’s Testimony

 2        Defendant claims that Hopper’s testimony regarding the informants should have

 3 been suppressed because he never recorded their identifications or contact information

 4 and the informants’ reliability and veracity were never established. [MIO 3-6; DS 6]

 5 We disagree.

 6        The district court's ultimate ruling on Defendant’s motion to suppress involves

 7 mixed questions of fact and law. See State v. Neal, 2007-NMSC-043, ¶ 15, 142 N.M.
8 176, 164 P.3d 57. In reviewing the district court’s denial of a motion to suppress, we

 9 determine “whether the law was correctly applied to the facts, viewing them in a

10 manner most favorable to the prevailing party.” State v. Jason L., 2000-NMSC-018,

11 ¶ 10, 129 N.M. 119, 2 P.3d 856 (internal quotation marks and citation omitted). We

12 defer to the district court’s findings of fact to the extent that they are supported by

13 substantial evidence. Id.

14        In our notice of proposed summary disposition, we proposed to disagree with

15 Defendant’s characterization of the informants’ testimony as similar to that provided

16 by a confidential informant. [DS 7] Instead, we likened their information to that

17 provided by a citizen informant or an anonymous tip. Cf. State v. Michael G., 106

18 N.M. 644, 647, 748 P.2d 17, 20 (Ct. App. 1987) (acknowledging that information

19 provided by a citizen-informant need not be subject to the same “credibility


                                              5
 1 verification requirements” as information provided by an “ordinary police informant[]

 2 . . . because citizens presumably have nothing to gain by fabrication”).

 3        We agree with Defendant that information provided by an anonymous citizen-

 4 informant or other anonymous source is subject to credibility and verification

 5 requirements and must require some follow-up investigation to ensure the reliability

 6 of the information provided. [MIO 4] See id., State v. Bedolla, 111 N.M. 448, 450-

 7 452, 806 P.2d 588, 590-592 (Ct. App. 1991). We also agree that there was nothing

 8 to indicate that the information relayed to Hopper was based on first-hand knowledge

 9 and nothing in the informants’ information or Hopper’s questioning of them to

10 establish the informants’ reliability. [MIO 5]

11        However, we proposed to affirm because in this case, after receiving the tip,

12 Hopper used the information provided by the informants to continue the investigation;

13 he used it to run a registration check on the license number provided by the informants

14 and then to conduct additional investigation based upon the registration check. [DS

15 4-5] As Hopper verified the information provided by the informants, we proposed to

16 hold that the district court was justified in allowing Hopper to testify regarding that

17 information even though the informants’ identities and the source of their knowledge

18 remained unknown. Cf. State v. Baca, 2004-NMCA-049, ¶ 51, 135 N.M. 490, 90 P.3d
19 509 (observing that even if a confidential source's tip lacks reliability, once it is


                                              6
 1 corroborated by subsequent investigation, it may be used to establish reasonable

 2 suspicion); State v. Crystal B., 2001-NMCA-010, ¶ 21, 130 N.M. 336, 24 P.3d 771

 3 (recognizing that prior case law permits investigation of a suspect based upon a tip

 4 even though the tip is not sufficiently reliable to establish reasonable suspicion for a

 5 search and seizure).

 6        In his memorandum in opposition, Defendant has failed to refute our

 7 observation that the officers’ subsequent investigation served to corroborate the

 8 information supplied by the informants and thus rendered it sufficiently reliable to

 9 warrant Hopper’s continued investigation of Defendant and the car identified by the

10 informants. Therefore, we remain of the opinion that the information provided by the

11 informants need not have been suppressed. Cf. State v. Mondragon, 107 N.M. 421,

12 423, 759 P.2d 1003, 1005 (Ct. App. 1988) (stating that “[a] party responding to a

13 summary calendar notice must come forward and specifically point out errors of law

14 and fact”).

15        Defendant further argues that Hopper’s testimony was testimonial hearsay.

16 [MIO 5-6] He then asserts that statements of the informants and the information

17 provided on the business card should not have been admissible through Hopper’s

18 testimony because, without a chance to cross examine these people, admission of these




                                              7
 1 statements and information would violate his rights guaranteed by the Confrontation

 2 Clause. [MIO 5-6; DS 6] We are not persuaded.

 3        We apply a de novo standard of review to questions of admissibility under the

 4 Confrontation Clause. State v. Zamarripa, 2009-NMSC-001, ¶ 22, 145 N.M. 402, 199

 5 P.3d 846. If the information was not hearsay, Defendant’s right to confrontation was

 6 never triggered. See State v. Dietrich, 2009-NMCA-031, ¶ 53, 145 N.M. 733, 204

 7 P.3d 748 (citing to Wilson v. Sirmons, 536 F.3d 1064, 1111 (10th Cir. 2008), in

 8 support for its conclusion that an officer’s testimony as to statements made by an

 9 informant are not testimonial hearsay when the testimony is offered to show how the

10 investigation proceeded or the testifying officer’s motivation for investigating a

11 suspect because the informant’s statements are not being offered to prove the truth of

12 the matter asserted), cert. denied, 2009-NMCERT-002, 145 N.M. 704, 204 P.3d 29.

13        As discussed in our previous notice, the information obtained from the

14 informants was used only for purposes of Hopper’s investigation; it was not used to

15 prove that Defendant was involved in the crimes charged but instead merely to explain

16 the course of Hopper’s investigation. Because, as Defendant admits, Hopper only

17 testified as to the course of the investigation and how the informants’ information led

18 officers to investigate Defendant’s possible involvement in the crimes, [MIO 6] we

19 are not convinced that Hopper’s testimony was hearsay. He merely testified that the


                                              8
 1 information he obtained from the informants led him to investigate the ownership of

 2 a car that ultimately proved to be rented by Defendant’s sister. Therefore, as Hopper

 3 did not introduce the informants’ statements to prove that Defendant committed the

 4 crimes at issue, Defendant’s confrontation rights were never triggered. Cf. State v.

 5 Smith, 2001-NMSC-004, ¶ 18, 130 N.M. 117, 19 P.3d 254 (“Because the challenged

 6 testimony was not hearsay, the Defendant's right of confrontation under the Sixth

 7 Amendment was not violated.”); State v. Walters, 2006-NMCA-071, ¶ 32, 139 N.M.
8 705, 137 P.3d 645 (quoting Crawford v. Washington, 541 U.S. 36, 59 n. 9 (2004), as

 9 specifically acknowledging that, “The [Confrontation] Clause . . . does not bar the use

10 of testimonial statements for purposes other than establishing the truth of the matter

11 asserted”), rev’d on other grounds, 2007-NMSC-050, 142 N.M. 644, 168 P.3d 1068.

12 Suppression of Baca’s Testimony Regarding Moya’s Identification

13         Defendant argues the district court abused its discretion in allowing Officer

14 Baca to testify that a witness had positively identified Defendant because that

15 testimony was “false and misleading.” [MIO 7-9; DS 8] On the Albuquerque Police

16 Department’s photographic identification form (“APD form”), Moya initialed the

17 space which provided that “photo number 4 resembles the offender in this case but I

18 am not positive.” [DS 6, 9, RP 172] Defendant continues to challenge Baca’s

19 testimony and statement in the arrest warrant that a witness “positively identified”


                                              9
 1 Defendant based upon Moya’s identification on the APD form. [MIO 8; DS 9] We

 2 are unpersuaded.

 3        As discussed in our previous notice, we review the trial court's decision to allow

 4 the testimony for an abuse of discretion. See State v. Sanchez, 1999-NMCA-004, ¶

 5 6, 126 N.M. 559, 972 P.2d 1150. “‘An abuse of discretion occurs when the ruling is

 6 clearly against the logic and effect of the facts and circumstances in the case.’” State

 7 v. Jackson, 2004-NMCA-057, ¶ 10, 135 N.M. 689, 92 P.3d 1263 (alteration omitted)

 8 (citation omitted). Even though Moya checked the box stating only that photo #4

 9 resembled Defendant, the same APD form, signed by Moya, also states that she

10 immediately “went straight to #4 stating he was the subject she saw running from

11 [the] store with [the] gun.” [RP 172] Therefore, we are not persuaded that her failure

12 to check the mark “I positively identify photo number __ as the offender in this case”

13 [RP 172] renders Baca’s statement of a positive identification false or misleading. Cf.

14 State v. Doran, 105 N.M. 300, 302, 731 P.2d 1344, 1346 (Ct. App. 1986) (affirming

15 the district court’s decision refusing to dismiss the indictment and distinguishing the

16 result in State v. Reese, 91 N.M. 76, 570 P.2d 614 (Ct. App.1977), because in Reese,

17 it was undisputed that the prosecutor knew that the testimony given to the grand jury

18 was false and knew it at the time the testimony was presented).




                                              10
 1          For the reasons discussed above and in our previous notice, we affirm on this

 2 issue.

 3 Statements by Defendant While in Custody

 4          Defendant argues his statements while in custody should have been suppressed

 5 because they were not given freely or voluntarily. [MIO 9-12; DS 11] Officers

 6 interviewed Defendant while he was in San Diego. [MIO 10; DS 11] He admits that

 7 he never confessed to the crime but instead implicated other persons. [MIO 10; RP

 8 239-247] He then claims that the State used a redacted version of his statements to

 9 the police in an attempt to incriminate him. [MIO 10]

10          Defendant argues that the statements were inadmissible because at the time he

11 made them, he was intoxicated by being high on PCP. [MIO 10] He claims that this

12 intoxication was obvious in the photographs taken by the officers in San Diego. [MIO

13 10; DS 11] He claims his eyes were bloodshot, he slurred his words, he was slumped

14 in the chair, and he was lethargic. [MIO 10; DS 11] He concludes that his

15 intoxication calls into question the voluntariness of his statement and thus the

16 statements should not have been admitted because they were neither voluntary nor

17 given freely. [MIO 10, 12; DS 11]

18          As discussed in our previous notice, the transcript of Defendant’s interview in

19 San Diego is included in the record proper, and it indicates that Defendant was


                                              11
 1 responsive and coherent. [RP 234-267] The transcript shows that Defendant freely

 2 spoke with officers after being advised of his right to remain silent. [RP 237-238]

 3 Therefore, we are not convinced that the district court erred in admitting Defendant’s

 4 statements made to officers in San Diego. Cf. State v. Ortega, 77 N.M. 7, 14, 419

 5 P.2d 219, 224 (1966) (applying the standards set forth in Townsend v. Sain, 372 U.S.
6 293 (1963), and holding that the defendant’s statements were admissible in part

 7 because the record contained no indication that the defendant was threatened and,

 8 even though alcohol or pills may have been consumed, there was nothing to suggest

 9 that the defendant’s will was overborne or the statements were of questionable

10 veracity).

11 Sufficiency

12        Defendant challenges the sufficiency of the evidence to support his convictions.

13 [MIO 12-15; DS 11] In reviewing the sufficiency of the evidence in a criminal case,

14 we must determine whether substantial evidence, either direct or circumstantial, exists

15 to support a verdict of guilty beyond a reasonable doubt for every essential element

16 of the crime at issue. See State v. Rojo, 1999-NMSC-001, ¶ 19, 126 N.M. 438, 971

17 P.2d 829 (filed 1998). The evidence is reviewed in the light most favorable to the

18 verdict, resolving all conflicts and indulging all permissible inferences to uphold the

19 conviction and disregarding all evidence and inferences to the contrary, to ensure that


                                             12
 1 a rational fact finder could have found each element of the crime established beyond

 2 a reasonable doubt. Id. Finally, we observe that it is for the fact finder to evaluate the

 3 weight of the evidence, to assess the credibility of the various witnesses, and to

 4 resolve any conflicts in the evidence; we will not substitute our judgment as to such

 5 matters. See State v. Roybal, 115 N.M. 27, 30, 846 P.2d 333, 336 (Ct. App. 1992).

 6        Defendant was convicted of attempt to commit armed robbery (firearm

 7 enhancement), conspiracy to commit armed robbery, aggravated assault with a deadly

 8 weapon (firearm enhancement), and conspiracy to commit aggravated assault with a

 9 deadly weapon (firearm enhancement). [DS 2; RP 342-347] Robbery is defined as

10 “the theft of anything of value from the person of another or from the immediate

11 control of another, by use or threatened use of force or violence.” NMSA 1978, § 30-

12 16-2 (1973). [RP 298] Commission of armed robbery while armed with a deadly

13 weapon is a second degree felony. Id. Aggravated assault consists in part of

14 “unlawfully assaulting or striking at another with a deadly weapon.” NMSA 1978,

15 § 30-3-2(A) (1963). [RP 300] Attempt is defined as “an overt act in furtherance of

16 and with intent to commit a felony and tending but failing to effect its commission.”

17 NMSA 1978, § 30-28-1 (1963).             [RP 298]     Finally, conspiracy consists of

18 “knowingly combining with another for the purpose of committing a felony within or

19 without this state.” NMSA 1978, § 30-28-2 (1979). [RP 299, 301]


                                               13
 1        As previously set out in analyzing Defendant’s other issues, the evidence in

 2 support of Defendant’s convictions includes the testimony provided by Klinger that

 3 two black men entered his store and demanded money while pointing a gun at him.

 4 [MIO 14] The men fired two shots at Klinger. [MIO 14] Moya testified that she

 5 heard the shots and saw two men running from the store. [MIO 14] She got a “really

 6 good look” at one man and pointed out Defendant when shown a photo array which

 7 included Defendant’s photo. [MIO 15]

 8        Hopper testified that officers were able to identify Defendant as a possible

 9 suspect when they learned that a car belonging to Defendant’s sister may have been

10 used by Defendant on the day of the attempted robbery. [MIO 15] Defendant’s own

11 statements placed him at the scene of the robbery with his friend Roberto even though

12 he told officers that he did not know that Roberto would suddenly pull out a gun to

13 attempt to rob Klinger. [MIO 17] Additional testimony was apparently provided by

14 two other witnesses, Piper and Christian, although Defendant fails to inform this Court

15 of the substance of their testimony except to state that they did not clearly see a face

16 but they did see a gun. [MIO 16]

17        Defendant asserts that the evidence is insufficient to show that he was in

18 possession of a firearm because no one could testify that they saw Defendant with the

19 firearm. [MIO 16] We disagree. Klinger testified that the persons who attempted to


                                              14
 1 rob him pointed a gun at him, and Moya testified that Defendant was seen running

 2 away from the store and she saw that Defendant had a shiny silver gun. [MIO 16]

 3 This is sufficient. See State v. Burdex, 100 N.M. 197, 201, 668 P.2d 313, 317 (Ct.

 4 Ohio App. 1983) (holding that given that “there was no evidence to support [the]

 5 defendant's contention that firearms were not used in the commission of the robberies,

 6 his request that the jury be instructed as to the lesser included offenses of robbery

 7 (without a deadly weapon) was properly denied” and it was irrelevant that the

 8 defendant himself did not use the gun); State v. Roque, 91 N.M. 7, 9-10, 569 P.2d 417,

 9 419-420 (Ct. App. 1977) (recognizing that in a conviction for the offense of robbery

10 with a firearm, it is irrelevant whether the defendant or a co-defendant is the one who

11 is actually armed because the statute does not limit imposition of an enhanced

12 sentence to only those situations where the defendant personally uses the firearm).

13        Defendant also argues that the evidence was insufficient to establish that he had

14 the requisite knowledge to commit conspiracy because he told officers he did not

15 know that Roberto was going to attempt to commit the robbery. [MIO 17] See § 30-

16 28-2 . We are unpersuaded because the jury is free to disbelieve the defense’s version

17 of the facts. See Rojo, 1999-NMSC-001 ¶ 19; cf. In re Ernesto M., Jr., 1996-NMCA-

18 039, ¶ 15, 121 N.M. 562, 567, 915 P.2d 318, 323 (observing that in reviewing the

19 sufficiency of the evidence, the question is whether the trial court’s “decision is


                                             15
 1 supported by substantial evidence, not whether the trial court could have reached a

 2 different conclusion”). Furthermore, the same evidence proving that Defendant, along

 3 with another man, committed the crimes of attempted robbery and aggravated assault

 4 is sufficient to prove the conspiracy charge because it is sufficient to show that

 5 Defendant and another person knowingly combined to attempt to commit robbery and

 6 to commit aggravated assault with a deadly weapon.          See State v. Johnson,

 7 2004-NMSC-029, ¶ 49, 136 N.M. 348, 98 P.3d 998 (stating that an agreement to

 8 establish conspiracy need not be proven by direct evidence but instead may be in the

 9 form of a mutually implied understanding and may be inferred from circumstantial

10 evidence); State v. Mead, 100 N.M. 27, 30, 665 P.2d 289, 292 (Ct. App. 1983)

11 conspiracy need not be proven by direct evidence of an agreement); State v. Dressel,

12 85 N.M. 450, 451, 513 P.2d 187, 188 (Ct. App. 1973) (conspiracy is seldom

13 susceptible of direct proof and may be proven by inference from circumstantial

14 evidence).




                                            16
1 Conclusion

2       For the foregoing reasons as well as those set forth in our notice of proposed

3 disposition, we affirm Defendant’s convictions.

4       IT IS SO ORDERED.

5
6                                       MICHAEL D. BUSTAMANTE, Judge

7 WE CONCUR:


8
9 CYNTHIA A. FRY, Chief Judge


10
11 JONATHAN B. SUTIN, Judge




                                          17